Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
---Reference numbers 204 and 206.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
---Claim 6 recites the features of “anti-rotation studs” and “tooling nuts”. Due to deficiencies in the specification and the drawings, it is unclear if these features are shown or not in the drawings. The Office notes that Fig. 6 contains reference numbers “204” and “206” that are not present in the specification but that appears to correlate with these claimed features of claim 6. However, this is an assumption and it is not certain if this is the case. The Office request clarification on these unlisted reference numbers and the claimed features of claim 6. 
No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitations of “a google plate assembly”. Due to a possible claim drafting and/or translation error, the term “google” in “google plate assembly” appears to be used by the claims to mean “some sort of supporting/mounting structure” while the accepted meaning of the term “google” is “a) [noun] Google, the technology company or Google, the internet search engine; or b) [verb] to use the internet search engine google to obtain information”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term. As best understood by the Office, the Office will assume that “goggle” means “supporting”. The Office requests clarification on what the Applicants regards as their invention and that the claim(s) is(are) amended to clarify Applicants' position.  
Claim 1 recites the limitation of “a diversion hole assembly”. Due to a possible claim drafting and/or translation error, the term “diversion hole” appears to be used by the claims to mean some sort of “expandable pipe with an adjustable sealing surface” while the accepted meaning of the term “diversion hole” is “a hole/port capable of turning something aside from its course or capable of distracting or entertaining”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). As best understood by the Office, the Office will assume that the applicant is attempting to claim some sort of adjustable/expandable pipe section similar to what is known in the art as a “compensator” (see US 7,666,280 compensator 36) or a “pipe bridge” (see US 5,116,022 pipe bridge 23). The Office requests clarification on what the Applicants regards as their invention and that the claim(s) is(are) amended to clarify Applicants' position.  
Claim 1 recites the limitation of “a disc spring assembly”. While the terms “disc spring” is understood in the art as being some sort of assembly involving at least a disc/washer spring (such as a Belleville spring), claim 1 also recites functional limitations of the disc assembly with “the disc spring assembly is configured to overcome friction forces of the valve plate and wedge assembly and the diversion hole assembly during a closing process of the valve”. Notice that there are essential structure being omitted in this limitation that would allow the functional limitations to be achieved. As such, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting elements and/or essential structural cooperative relationships of elements, such omission amounting to a gap between the elements and the necessary structural connections.  See MPEP § 2172.01.  The omitted elements and/or structural cooperative relationships are: As best understood by the Office, “a disc spring assembly” appears to be directed to the spindle 
Claim(s) 2-20, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 101 / 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter and are alternatively rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 12-20 recites the limitations of “Use of the double-plate gate valve…, comprising using the double-plate gate valve in an ethylene production process”. These limitations are considered “use claims” (MPEP 2173.05(q)). Claims 12-20 appears to claim a process (the use) without setting forth any steps involved in the process; additionally, the claim merely recites a use without any active, positive steps delimiting how this use is actually practiced and as such, the claim raises issues of indefiniteness under 35 U.S.C. 112(b). Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). Alternatively, “Use” claims has been held to be an improper definition of a process and as such they are alternatively rejected under 101 for failing to be directed to a statutory subject matter. Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genreith (US 5,116,022) in view of Nitta (US 10,167,976).
Regarding claim 1, as best understood by the Office, Genreith (US 5,116,022) teaches in Figs. 1-4 of an improved double-disk wedge gate valve 10 comprising similar structure and function as applicant’s invention (see at least Figs. 1-4 and C2 L58 – C5 L42 of Genreith, FIG. A below and the rejection based on the device of the combination below for more details). Genreith fails to explicitly disclose the details of the “disc spring assembly” as claimed (while a spindle packing assembly is 

    PNG
    media_image1.png
    915
    749
    media_image1.png
    Greyscale


	Nitta (US 10,167,976) teaches in at least Figs. 2 and 7-8 of an improved spring-biased spindle packing assembly for a reciprocating valve 100 comprising a stuffing box 2 fixed to an upper portion of a valve box 101 and with a through-hole 2a that receives the stem 2, a spacer 3, a yarn packing 4, adapter packings 5, carbon rings 6, packing follower 7, disc springs 7, a spring case 9, a packing flange 10, gland studs 11 and a gland nut 12. The spindle packing assembly of Nitta comprises a combination of appropriate materials and structure that allows the packing to provide effective and reliable sealing of the stem that is capable of resisting thermal cycling and sealing wear (see at least C2 L55 – C7 L49).
	It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify/replace the spindle sealing structure the device of Genreith to include an improved spring-biased spindle packing assembly (a disc spring assembly) similar to the one as taught by Nitta which comprises a stuffing box 2 which is fixed to a portion of the housing assembly of Genreith and with a through-hole 2a that receives the stem 22 of Genreith, a spacer 3, a yarn packing 4, adapter packings 5, carbon rings 6, packing follower 7, disc springs 7, a spring case 9, a packing flange 10, gland studs 11 and a gland nut 12, since such a modification not only provides sealing between the stem and the exterior of the assembly but does so in a reliable manner that is thermal cycling resistant and resistant to sealing wear, thus extending the service life of the valve assembly.
	As such, regarding claim 1, as best understood by the Office, the device of the combination of Genreith in view of Nitta teaches of a double-plate gate valve  2 and 7-8 of Nitta. Notice that the improved spring-biased spindle packing assembly of Nitta comprises at least disc springs 7 that are used to bias a packing/sealing assembly to engage and seal with the stem similar to applicant’s invention) and a valve plate and wedge assembly (see the valve plate and wedge assembly of Genreith as pointed out in FIG. A above which includes at least valve plates 17-18 and an interior wedge 21 that interacts with wedges of the plate to cause the plates to expand to seal against a valve seat 14 and 15 when the valve is closed), wherein the guide plate is nested in a valve chamber (see the valve chamber 33 of Genreith as pointed out in FIG. A above) formed by the valve body and the valve cover; the goggle plate assembly is configured to provide mounting support for the diversion hole assembly and the valve plate and wedge assembly in the valve chamber  2 and 7-8 of Nitta and Fig. 6 of the application, notice that both “disc spring assemblies” comprises similar structure and function in that disc springs 205/8 are used for biasing a packing assembly 202/4-6 into sealing engagement with a stem 115/1. This sealing engagement Thus, the device of the combination of Genreith in view of Nitta meets all the limitations of claim 1.
Regarding claim 5 and the limitation of the double-plate gate valve according to claim 1, wherein the disc spring assembly is arranged outside the valve chamber; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Genreith, FIG. A above and Fig 2 of Nitta.
Regarding claim 10 and the limitation of the double-plate gate valve according to claim 1, wherein a bracket assembly is mounted on the valve cover outside the valve chamber, and an actuator is mounted via the bracket assembly, to drive the valve stem to move; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Genreith and FIG. A above.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genreith (US 5,116,022) in view of Nitta (US 10,167,976) as applied to the intervening claim above, and further in view of Bredtschneider (US 2,861,770).
Regarding claim 11, the device of the combination meets the limitation of “the guide plate is arranged on the valve seat” as shown in at least Figs. 1-2 of Genreith and FIG. A above. The device of the combination fails to explicitly disclose the 
Bredtschneider (US 2,861,770) teaches in at least Figs. 1-3 and C1 L54 – C2 L25 of an expanding gate valve assembly that comprises at least a valve body/casing 1 with valve seats 8 and 9 that are attached to the casing 1 via any suitable manner such as threading, soldering or welding. As it is known in the art, welding is a suitable method of attaching components that permanently bonds two components which prevents them from accidently loosening or being disassembled once joined.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the undisclosed attachment of the valve seats 14 and 16 to the valve body 11 of the device of the combination of Genreith in view of Nitta (see at least FIG. A above) to be attached via any suitable method such as threading, soldering or welding, as it is taught by Bredtschneider, since welding is a well-known and suitable method of attaching components that permanently bonds two components which prevents them from accidently loosening or being disassembled once joined. Thus, the device of the combination of Genreith in view of Nitta and Bredtschneider meets all the limitations of claim 11.

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genreith (US 5,116,022) in view of Nitta (US 10,167,976) as applied to the intervening claims above, and further in view of Z & J Technologies (DE 20201610255).
Regarding claims 12 and 16 and as best understood by the Office, the device of the combination of Genreith in view of Nitta fails to explicitly disclose the environment in which the valve is being used such as being used in “an ethylene production process” as it appears to be claimed in claims 12 and 16. However, the use of double plate gate valves in ethylene production plants are known in the art. 
Z & J Technologies (DE 20201610255) teaches in Fig. 1 and in at least Paras. [0001-0016] of a double plate gate valve comprising similar structure and function as the valve of Genreith and applicant’s invention in that it comprises gate plates 11 that are expanded by a wedge 20 and a diversion hole/pipe bridge assembly 12 is included for providing a floating sealing structure. Z & J Technologies teaches that these type of valves are particularly effective for use in ethylene production plants for controlling the flow of the various fluids used in the production of ethylene and its byproducts.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to use/employ the improved double-disk wedge gate valve 10 of the device of the combination of Genreith in view of Nitta in any application requiring fluid control such as controlling the fluids used in the production of ethylene in ethylene production plants, since as it is taught by Z & J Technologies, these type of valves are particularly effective in controlling ethylene production processes. Thus, the device of the combination of Genreith in view of Nitta and Z & J Technologies meets all the limitations of claims 12 and 16.           

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753